Title: To Thomas Jefferson from Jean Diot & Cie., [14 December 1785]
From: Jean Diot & Cie.
To: Jefferson, Thomas



Monsieur
[14 Dec. 1785]

J’ai reçu en son tems la lettre de Votre Excellence du 4 Novre. dernier et j’ai remis exactement au Sieur Lister Asquith celle qui y étoit jointe pour lui et qui l’a un peu ranimé, lui et ses amis.
Nous en recevons dans le moment une nouvelle de sa part que nous transmettons à Votre Excellence, et nous avons l’honneur de l’informer que le 7. du courant fut prononcé à Brest un jugement par lequel le Sieur Asquith perd son Navire et sa cargaison, et est de plus condamné à payer aux fermiers-Généraux une amende de 1000.₶ par homme, qui, faute d’être païée dans onze jours, expose le Sieur Asquith à être conduit dans les prisons de Brest pour y attendre son jugement définitif.
Si Votre Excellence veut empêcher ces malheureux d’être condamnés aux Gallères, il est nécessaire qu’elle obtienne le plus promptement possible de M. le Comte de Vergennes ou de M. de Calonne un Sursis au Jugement du Tribunal de Brest, jusqu’à ce que vous puissiez déterminer ces deux Ministres ou l’un d’eux à prendre cette affaire en considération et dans son vrai jour. Il n’y a donc pas de tems à perdre, le délai de la Sentence expirant dans onze jours.
Nous esperons que Votre Excellence voudra bien employer tout son Crédit et faire tous ses efforts pour empêcher le malheur dont sont menacés ces infortunés et comptons qu’elle voudra bien nous faire réponse par le prochain Courrier.

Nous avons l’honneur &c.

